Per Curiam.

The statute gives the double rent for xvilfully holding over after the expiration . of the term, and the notice to quit; and here the holding over ,must be considered as wilful. There could be no mistake or pretence of right, nor was any advanced. In Wright v. Smith, (5 Esp. N. P. 203.) there was a boná fide holding over, under a claim of title. Here the act of the tenant *537was palpably wilful, and the plaintiff is consequently entitled to judgment.(a)

 3 Burr. 1609. 5 Burr. 2654. 1 Esp. Cas. 266. 2 Black, 1075. 2 East. 310.